Citation Nr: 1518269	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-33 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing impairments, to include hearing loss and hyperacusis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 percent for service-connected major depressive disorder, claimed as post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from July 1965 through July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2011 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Waco, Texas. 

This case has come before the Board previously.  In September 2014, the Board ordered remand to obtain additional VA medical opinions regarding the Veteran's bilateral hearing impairments, tinnitus, and major depressive disorder.

As discussed further below, the Board concludes that an additional remand is required, as the agency of original jurisdiction (AOJ) has not substantially complied with the Board's remand directives with regard to the Veteran's bilateral hearing impairments and tinnitus in their entirety.  Such compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for bilateral hearing impairments and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's psychiatric symptoms primarily include depressed mood, anxiety, panic attacks (weekly or more often), chronic sleep impairment, fatigue, mild memory loss, flattened affect, disturbances of motivation and mood, irritability, anhedonia,  limited concentration, and suicidal ideation.  Collectively, these symptoms cause occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no higher, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The Veteran's claim for a higher initial rating for his major depressive disorder arises from his disagreement with the initial rating assigned after service connection was granted.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" issues, including the rating initially assigned for the disability, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream elements of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Instead of issuing an additional VCAA notice concerning the initial disability rating, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if disagreement regarding the initial rating is not resolved.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The SOC was properly issued in this case, and the Veteran therefore has received all required notice concerning the downstream initial-rating claim.

The Board further finds that VA has complied with its statutory duty to assist the Veteran by aiding him in obtaining evidence.  VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Veteran's service treatment records and pertinent VA medical records have been obtained. 

Moreover, the Veteran was afforded VA medical examinations for mental disorders in September 2010 and September 2012.  The VA examination reports were based upon an examination of the Veteran, review of the claims file, the Veteran's history, and the lay evidence presented.  The reports laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that were consistent with the record before them.

However, in September 2014, the Board observed that VA treatment notes subsequent to the September 2012 VA examination showed the Veteran had threatened a person with a knife in February 2013, and continued to complain of irritability and confusion.  Insofar as these records suggested the Veteran's condition may have increased in severity since his September 2012 examination, a new psychiatric examination was ordered on remand.  The Veteran was afforded a new examination in November 2014.

In a February 2015 brief, the Veteran's representative asserted that the November 2014 examination failed to adequately address the Board's remand instructions.  In particular, the representative asserted that the November 2014 examination report did not include a Global Assessment of Functioning (GAF) score, an explanation of the meaning of that GAF score, and a specific comment on the effect of the Veteran's service-connected psychological symptoms on his occupational functioning.

As a preliminary matter, the Board acknowledges that its September 2014 remand order instructed the VA examiner to "assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning."  Further, the examiner was instructed to "specifically comment on the effect the Veteran's service-connected psychological symptoms have on his occupational functioning."

The November 2014 examiner did produce a specific comment on the Veteran's level of occupational functioning: He stated that the Veteran's mental disorder would create "Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."

The Veteran's representative correctly observed that the November 2014 examiner did not assign a GAF score to the Veteran, or an explanation of that score.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The DSM-5 (the latest version of the DSM) has now been officially released and this version eliminates use of the GAF score.  See e.g. http://www.psychiatry.org/dsm5  The Board notes that the September 2014 VA examination was performed utilizing DSM-5.  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Schedule for Rating Disabilities--Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 149, 45,093-45,103 (Aug. 4, 2014).  The current case was initially transferred to the Board in April 2014.  The Board remanded the claim in September 2014 and the case was returned to the Board in January 2015.  In other words, at the time of the November 2014 examination, the case was pending before the agency of original jurisdiction.  Thus, the examination was conducted utilizing the DSM-5, and a GAF score was not assigned as that is not encompassed under the DSM-5.   

Even if the interim final rule did not apply, the Board finds that the November 2014 VA examination substantially complies with the Board's remand.  Specifically, the Board remanded the case to obtain an examination to assess the current severity of the major depressive disorder.  While the Board did request that the examiner produce an

"accurate and fully descriptive assessments of all psychological symptoms, conduct a mental status examination, enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning,"

the Board notes that these instructions were intended to obtain a picture of the current severity of the Veteran's disability, and thus aid the Board in evaluating the claim.  See e.g. 38 C.F.R. §  3.326 (explain other hospital reports or examinations reports from other government or private institutions may be accepted for rating a claim without further examination so long it is otherwise adequate), 3.327 (noting the purpose of examinations is to determine the current severity of a disability), 4.1 (noting accurate and fully descriptive medical examinations are required).  In this regard, the Board notes that while the GAF score and interpretations of the score are important considerations in rating a psychiatric disability, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The November 2014 examination provides sufficient findings to assess the frequency,  severity and duration of the psychiatric symptoms, length of remissions and capacity for adjustment during periods of remission.  Id.  

Although the November 2014 VA examiner employed the DSM-5, and therefore did not produce a GAF score, his statement conveys substantially similar information, and the Board finds that that its remand directives were substantially carried out on remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (explaining that it is substantial compliance, not perfect compliance, which is required under the holding in Stegall).  

The Veteran's representative further asserts that the November 2014 VA examination was inadequate because the examiner had not produced a reasoned medical explanation connecting the Veteran's symptoms with the level of social and occupational impairment reported by the examiner.  Because of this, the representative requested remand for another examination.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (when VA undertakes to afford the Veteran an examination, this examination must be adequate).  In particular, the representative contends that further explanation is needed for the examiner's finding that the Veteran's mental disorder imposes only mild and transient occupational and social limitations, given the examiner's report that the Veteran does not work, spends most of his time watching television, "will have poor memory issues and says he can't retain things like he used to," "continues to get sad, remain withdraw[sic], detach from people, [exhibits] poor motivation and no energy."  The representative also asserts that the examiner's conclusion is inconsistent with the Veteran's report that his wife assists him with cooking, driving to appointments, and managing finances and appointments."

The Board discusses the weight assigned to the November 2014 VA examination report elsewhere in this decision.  The Board does, however, find that the November 2014 examination report was adequate.  The November 2014 VA examiner related the Veteran's assertions that his wife assisted him in some daily activities, that he continued to experience symptoms of depression, that his memory was impaired, that he detached from people, and that he had poor motivation and energy.  However, the examiner then recorded his own behavioral observations.  On examination, the Veteran was noted to be in a good mood, fully oriented, dressed and groomed appropriately, and have fair insight and judgment.  The examiner noted that the Veteran's thought processes were linear, organized and coherent, tracked conversational cues well.  On examination, the Veteran's short-term and long-term memory appeared intact.

The Court of Appeals for Veterans' Claims has held that a medical opinion containing only data and conclusions, with no supporting analysis, merits no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In context, however, the analysis at work in the November 2014 examination report is plain and the report reflects the findings of one examiner on the date of examination.  While medical examiners are responsible for providing a "full description of the effects of a particular disability upon the claimant's ordinary activity" (see 38 C.F.R. § 4.10 (2014)), it is the task of the adjudicator to "interpret reports of examination in the light of the whole recorded history, reconciling various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present." See 38 C.F.R. § 4.2 (2014); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board finds that the November 2014 examination is adequate.  Insofar as the Veteran was afforded an adequate examination on remand, including a statement regarding occupational functioning, the Board finds substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).      

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.




II.  Legal and factual background

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014). 

The Veteran's service-connected major depressive disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Veteran's service-connected major depressive disorder is currently assigned an evaluation of 30 percent.  The criteria for an evaluation of 30 percent are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms of  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  
38 C.F.R. § 4.130, Diagnostic Code 9434. 

The General Rating Formula for Mental Disorders provides for three ratings in excess of 30 percent.  The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships..  38 C.F.R. § 4.130, Diagnostic Code 9434. 

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117. 

Additionally, within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 reflects generally mild symptoms.  DSM-IV at 46-47.

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual social symptoms and occupational impairment caused by a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim to an increased rating for major depressive disorder.

At the outset, the Board notes that, in addition to his major depressive disorder, VA treatment records show the Veteran carries diagnoses of rule-out PTSD, a rule-out mood disorder, anxiety, and sleep apnea.  In particular, the Veteran's VA treating nurse-practitioner noted in December 2013 that it was difficult to separate fatigue, anxiety, and sleep disruption due to psychiatric conditions from symptoms due to sleep apnea.  Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders and sleep apnea, the Board has considered all of his psychiatric symptoms, including fatigue and sleep disruption,  in evaluating his service-connected major depressive disorder. 

The evidence for consideration in this case includes VA treatment records, VA examination reports, and lay statements.  This appeal stems from a claim to entitlement to an increased initial rating for the Veteran's service-connected major depressive disorder.  In order to evaluate the Veteran's current level of disability and any changes in his service-connected major depressive disorder, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time. Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

On December 7, 2009, the Veteran was referred to VA mental health care by his VA primary care physician, who expressed concern regarding the Veteran's depression.  The Veteran was noted to have previously been evaluated by mental health in August 2007, but did not follow up on treatment at that time.  At the December 7, 2009 session, the Veteran reported that he had experienced sleep difficulty for many years, and had completed alcohol addiction treatment through VA in the early 1980s.  The Veteran reported that he had been actively suicidal four or five years previously, but had been "chronically" and "low-grade" suicidal for many years.  The Veteran was retired, and spent most of his time at home, watching television, and reported anxiety about leaving the house.  The Veteran endorsed anxiety around crowds and people, denied having friends, and said that when he last worked, he had only gone to work and returned home, without socializing.  The Veteran had no hobbies.  On examination, the Veteran denied suicidal intent or plan, but said that he thought about death several days a week.  The Veteran indicated that he had been prescribed Mirtazapine in 2007, and benefited from this medication. 

On a PHQ-9 survey, the Veteran reported that he experienced little interest or pleasure in doing things "nearly every day," felt down, depressed or hopeless "several days," had trouble falling or staying asleep, or slept too much "nearly every day," and felt tired or had little energy "more than half the days."  The Veteran reported poor appetite or overeating "nearly every day," feeling bad about himself, feeling that he was a failure, or that he had let himself down, "nearly every day," and reported trouble concentrating on more than half the days."  The Veteran reported moving or speaking so slowly that other people noticed, or so excessively, "several days", and that he had thoughts he would be better off dead or hurting himself "more than half the days."  These problems made it "somewhat difficult" for the Veteran to do his work, take care of things at home, or get along with other people.  Total PHQ-9 score was 20.

On mental status examination, the Veteran was noted to be neatly dressed and groomed, with fair rapport and eye contact, and mild psychomotor retardation.  Mood was depressed, and affect was congruent, restricted, with decreased reactivity.  Thinking was noted to be linear, but slightly slowed.  No impairment of insight, judgment, or intellect was noted, and the Veteran was not psychotic, suicidal, or homicidal.

The Veteran was diagnosed with alcohol dependence in sustained remission, dysthemia, insomnia, and recurrent major depression, with his current episode characterized as moderate with somatic symptoms.  Venlafaxine was prescribed.
The Veteran was next seen on December 22, 2009, for mental health follow-up.  At this session, the Veteran reported that he was concerned his depression had returned, and reported increased nightmares.  The Veteran attributed nightmares, muscle spasms, jumpiness and lethargy to his Venlafaxine prescription; this medication was discontinued, and Bupropion was prescribed.  Anxiety was reported.  The Veteran reported general thoughts of death, but no suicidal ideation.  The Veteran noted that his wife was supportive, and lived with him.

The treating psychiatrist spoke to the Veteran's spouse via telephone, who reported that the Veteran was usually outgoing and talkative, but could not clarify when he had last been so; the Veteran had gradually worsened over the past few years.
On mental status examination, the treating psychiatrist noted that the Veteran appeared mildly improved compared to his examination on December 7, 2009.  The Veteran was casually dressed, neatly groomed, and exhibited no psychomotor retardation or agitation.  Mood and affect remained depressed, thinking was linear, and the Veteran was not psychotic, suicidal, or homicidal.  Insight and judgment were intact.  Diagnosis was unchanged. 

The Veteran was next seen for mental health treatment in January 2010.  The Veteran's spouse reported that he had been suicidal in September 2009, and she got rid of his gun after he expressed a desire to "blow his brains out."  The Veteran reported that he had dreams and flashbacks of soldiers he had treated while in the military.  The Veteran indicated that he became irritated easily, had a short temper, and had experienced an anxiety attack secondary to Bupropion several weeks previously.  The Veteran denied a history of mania, psychosis, or suicide attempts.
The Veteran completed another PHQ-9 survey at this treatment session, and his score was 26 (a more severe score than 20).  The Veteran reported that he experienced little interest or pleasure in doing things "nearly every day," felt down, depressed or hopeless "nearly every day," had trouble falling or staying asleep, or slept too much "nearly every day," and felt tired or had little energy "nearly every day."  The Veteran reported poor appetite or overeating "nearly every day," feeling bad about himself, feeling that he was a failure, or that he had let himself down, "nearly every day," and reported trouble concentrating on "more than half the days."  The Veteran reported moving or speaking so slowly that other people noticed, or so excessively, "nearly every day", and that he had thoughts he would be better off dead or hurting himself "nearly every day."  These problems made it "very difficult" for the Veteran to do his work, take care of things at home, or get along with other people.

The Veteran provided a social history, in which he denied conflicts or problem involving his current environment, living situation, or legal, financial, or employment issues.  The Veteran reported having few friends, and that he was a church member, but rarely attended.  The Veteran reported that he had been traumatized by treating soldiers returning from the Vietnam War.
The Veteran was administered a PTSD screening, in which he endorsed experiencing nightmares about his trauma, avoidance, feeling constantly on-guard or easily startled, and feeling numb or detached from others.

On a suicide risk assessment, the Veteran reported that he had current thoughts about suicide or self harm, but denied having a plan, intention, or means to carry out these thoughts.  The Veteran reported that he had experienced thoughts of "blowing his brains out," but had not attempted this; the Veteran had last been suicidal two months ago.  The Veteran denied feeling hopeless and/or helpless.  The Veteran was noted to have protective factors against suicide: positive future plans, positive social support, a sense of responsibility to family and other, cultural and religious/spiritual beliefs, positive coping and problem-solving skills, and a therapeutic relationship.  Overall, the Veteran's risk of self-harm was assessed as low.

At his January 2010 treatment session, the Veteran was diagnosed with major depressive disorder, recurrent, currently moderately depressed with somatic symptoms.  Alcohol dependence was noted to be in remission.  GAF was 50.  The Veteran's preliminary problem list consisted of depression, anger, insomnia, memory problems, and chronic suicidal ideation.  

The Veteran was referred for a psychosocial assessment with a VA social worker in February 2010.  At this session, the Veteran reported that he lived with his spouse, and had been married for forty years in total.  The Veteran had divorced his spouse, but remarried her thereafter.  On examination, the Veteran reported a depressed mood, sleep disturbances, nightmares, thoughts of death, and thoughts of suicide, but indicated that his religious beliefs would prevent him from acting on his suicidal thoughts. 

At a February 2010 follow-up session with a nurse-practitioner, the Veteran reported that he avoids crowds.  The Veteran indicated that he had developed nightmares while taking Venlafaxine, but that the nightmares had stopped when he stopped taking this medication.  The Veteran complained of poor memory, and acknowledged thoughts of suicide, most recently two weeks prior.  The Veteran denied that his symptoms had improved on Bupropion, but also stated that it relaxed him a little and might improve his sense of hopelessness a bit.  The Veteran denied hallucinations, delusions, or current thoughts of suicide or harm to others.  The Veteran denied fatigue.  

On mental status examination, attention and focus were noted to be poor.  The Veteran was alert, but appeared sleepy.  Affect was mildly variable, with thoughts organized, and no current delusions or hallucinations were observed.  The Veteran's speech was clear, with a normal rate and tone.  Psychomotor slowing was noted, and no tremors were observed.  At the examination, the Veteran called his wife and asked her to have a family member keep his gun.  The Veteran's GAF score was assessed at 50.

In a March 2010 mental health note, the Veteran complained that he was waking during the night, and had occasional problems with initiating sleep.  The Veteran reported that he has "good days" and "bad days", and that he would get sad thinking about guys who had been shot or injured.  He further reported nightmares roughly once per week, which had been exacerbated by Venlaxifine.  The Veteran also noted that he had recently woken up confused, and did not know the day of the week.  The Veteran indicated that he still thought he was suicidal, but stated that his wife had taken his gun away.  

The treating nurse-practitioner noted that the Veteran denied hallucinations or delusions, had a cheerful affect, and laughed out loud during the visit.  Judgment and insight were intact, but motor function still appeared slow.  GAF was assessed at 50.

The Veteran also began individual psychotherapy in March 2010.  The treating psychologist observed that the Veteran's mood was neutral, with clear speech and no articulation deficits.  Thought processes were logical and well-directed.  Processes and thought content were within normal limits.  Suicidal and homicidal ideation were denied on examination.  On clinical assessment, the Veteran noted that he was "somewhat" compliant with medication, socially inactive, and did not engage in recreational activities.  The Veteran reported attending church once per month.  The Veteran's score on a Geriatric Depression Scale was consistent with a moderate to severe level of depression.  Symptoms reported included feeling blue, being easily bored, feelings of worthlessness, and fatigue.  Fleeting suicidal ideation was endorsed, but the Veteran denied a plan or intent to harm himself.  The Veteran did not appear in acute distress, and the treating psychologist found that he was not a threat to himself.

The Veteran had a second psychotherapy session in March 2010.  Again, a neutral mood was noted, with an appropriate range of affective expression.  Thought processes were logical and well-directed, within normal limits.  Speech and articulation were clear.  In this session, the Veteran noted that his depressive symptoms had resurfaced upon his retirement.  

The Veteran was next seen for mental health follow-up with his nurse-practitioner in April 2010.  The Veteran denied a sad mood, loss of hope, delusions, hallucinations, suicidal ideation or homicidal ideation.  However, the Veteran reported that he had tried to choke his wife last night, which he attributed to PTSD.  The Veteran did not recall experiencing a nightmare, and did not recall the event.  The Veteran indicated that he was getting more sleep at times, but would wake up at 1-2 AM, and then sleep for another two hours, with sleep impaired by tinnitus.  On examination, the Veteran stated that he felt lethargic, but denied that he had a problem with attention.  His responses to questions appeared slow on examination, but the Veteran commented that this was normal for him.  The Veteran denied falling asleep during the day, while standing, or while sitting.  Gait was steady, speech was normal in rate and tone, thoughts were organized and goal-directed, and the Veteran's psychomotor response appeared slow but not rigid.  On examination, the Veteran was "fully cognizant of behavior," was able to participate in decision-making, and was not mentally or physically incapacitated.  The nurse-practitioner noted that PTSD had to be ruled out as a diagnosis.  

Significantly, the Veteran indicated that he was not certain that he was taking Bupropion two times a day (as prescribed), and further indicated that he believed he was not taking the prescribed Mirtazipine.  The Veteran noted that he had been prescribed a CPAP machine, but was not using it.  The Veteran was counseled on the importance of medication and CPAP compliance, instructed to use a pill box, and instructed to bring all medications to his next visit.

The Veteran's psychotherapy session of April 2010 took place four days after his April 2010 session with the treating nurse-practitioner.  At this session, a neutral mood was noted, with an appropriate range of affective expression.  The Veteran was noted to be "more engaging" than in previous sessions, and reported that he felt better due to medication compliance and psychotherapy.  Speech was unremarkable, thought content and processes were within normal limits, and the Veteran denied suicidal or homicidal ideation.  The Veteran indicated that he was "learning a lot", and found therapy beneficial.  The clinician explained they discussed the Veteran's depressive symptoms and he indicated he found it difficult to enjoy life, though he still participates in limited social and recreational activities.  The clinician and Veteran felt this limited interaction may be contributing to his depressive symptoms.  The Veteran indicated he would consider developing a list and timeline of future activities (taking lessons, exercising, planning trips and meeting former co-workers).

The Veteran was next seen for mental health follow-up two days later - one week after he had reported choking his wife in his sleep.  The Veteran provided notes from a sleep study confirming that he had been diagnosed with sleep apnea and prescribed a CPAP; however, the Veteran complained that his CPAP machine was uncomfortable and difficult to adjust.  The treating nurse-practitioner noted that the Veteran was continuing to have findings consistent with sleep deprivation, which likely contributed to symptoms which the Veteran attributed to PTSD or an anxiety disorder.  On examination, the Veteran denied a mood disorder, suicidal or homicidal ideation, or hallucinations, and his treating nurse-practitioner considered him stable and suitable for outpatient treatment.  The Veteran appeared lethargic, but slightly less than at his last treatment session.  Speech was more spontaneous, and responses were not delayed. 

The Veteran requested evaluation for PTSD.  However, the Veteran's treating nurse-practitioner indicated that symptoms of sleep deprivation had not been isolated from those of potential PTSD, and so further treatment for sleep deprivation would be the immediate priority. 

The Veteran was next seen for mental health outpatient follow-up in May 2010.  The Veteran's treating nurse-practitioner indicated that he was seen for symptoms of PTSD with prominent sleep disruption and a mood disorder.  The Veteran complained of problems sleeping, with occasional nightmares about Vietnam.  On mental status examination, the Veteran was noted to be very well dressed, but had poor eye contact.  Ambulation was steady, speech rate and tone were normal, cognition was grossly intact, and thought processes were organized.  The Veteran had no indication of hallucinations or delusions.  The Veteran's affect was noted to appear "distant and almost asleep," and he would get "sad at the drop of a hat."  The Veteran's insight was limited, insofar as he did not recognize the impact of his poor sleep pattern, and his judgment was impaired due to his sleep state.  The Veteran denied suicidal or harmful intent.  

Some signs of irritability appeared on examination.  The Veteran indicated that his spouse had said he was "mean," to which he stated that "she gets me at the wrong time," and that the things she had to say seemed irrelevant.  Concentration, focus, and motivation were observed to be low.  Energy was fair, but psychomotor responses appeared slowed.

The Veteran's treating nurse-practitioner concluded that the Veteran showed some signs and symptoms of PTSD, but also showed indications of unmanaged sleep apnea.  Although the Veteran reported adequate hours of sleep, the nurse-practitioner questioned sleep quality due to noncompliance with CPAP.  The Veteran was diagnosed with a rule-out mood disorder due to sleep disruption, as well as PTSD signs and symptoms.

The Veteran was also afforded a mental health outpatient treatment plan in May 2010.  This plan noted that the Veteran had a history of depression and suicidal ideation, which seemed to be worsened by unresolved potential sleep apnea.  The Veteran's reports of nightmares relating to military experiences were also noted.  The Veteran was stated to be motivated for treatment, enjoy a supportive family or other relationships, and possess sufficiently intact cognitive and communication ability to assist in treatment.  However, the Veteran's unresolved sleep problem was noted to potentially limit treatment.  The Veteran's depressive symptoms, increased risk of suicidal behavior, irritability or anger control problems, and history of trauma and related anxiety were identified as the active focuses of mental health treatment. 

At his May 2010 evaluation for a mental health treatment plan, the Veteran reported that he was getting six hours of sleep a night.  His mood was rated as a 5 out of 10, with 1 being depressed and 10 being euphoria.  The Veteran reported occasional suicidal ideation, and trauma-related memories or nightmares a few times per week, with occasional flashback or dissociative episodes.  Anger or irritability was evaluated at 7 out of 10, with 10 being the most intense.  A May 2010 sleep medicine consultant found obstructive sleep apnea.

At his May 2010 psychotherapy session, the Veteran was diagnosed with major depressive disorder.  On examination, the Veteran's mood was described as "euthymic with an appropriate of affective expression," which was stated to be a "noted improvement" for the Veteran.  The Veteran was more engaging than in previous sessions, and reported feeling better due to medication compliance and psychotherapy.  Speech was unremarkable, thought content and processes were within normal limits, and the Veteran denied any suicidal or homicidal ideation.  The Veteran also reported that he had increased his recreational activities and social interaction; he had engaged in several activities with his son since his last treatment session, and had a social meeting with former co-workers.  The Veteran's treating psychologist encouraged this, and noted that the Veteran's isolation following retirement had correlated with onset of depressive symptoms.  The Veteran indicated that he was "learning a lot" and found therapy beneficial.

The Veteran was afforded a VA mental health examination in September 2010.  The VA examiner conducted a clinical interview, reviewed the Veteran's claims file, and performed psychometric testing.  On examination, the Veteran reported that he was prescribed Bupropion, Citalopram, and Mirtazapine, and stated that the medication relaxed him with no side effects.  The Veteran denied acute psychiatric hospitalization.  The Veteran indicated that, prior to his retirement from the United States Postal Service, he had been a loner at work, and had occasional problems with co-workers - he had almost "come to blows" once or twice.  The Veteran also reported that he had called in sick frequently due to a lack of motivation to work, as well as a sense that he was "tired of management and people."  The Veteran indicated that he had been married for 40 years, with 3-5 years of separation, and currently had a "very good" and supportive relationship.  The Veteran had an adequate relationship with his sons.

The Veteran indicated that he kept to himself, but had two or three friends.  Much of his leisure time was spent doing "nothing" or watching television, but he would occasionally attend church.  The Veteran reported that he had engaged in domestic violence during the 1970s, but denied violence thereafter.  The Veteran denied a history of suicide attempts.

On mental status examination, no impairment was found in the Veteran's thought process or communication, although the Veteran indicated that he would occasionally see things that were not there.  The Veteran's eye contact was appropriate, and he was cooperative.  Appearance was neat, and the Veteran was easily engageable.  The Veteran reported fatigue, but no other observation of fatigue was made.  The Veteran's mood was initially irritable and then euthymic, with appropriate affect.  The Veteran denied suicidal and homicidal ideation; the Veteran was stated to have chronic suicidal ideation, but denied having an intention or plan to commit suicide.  Orientation and ability to maintain personal hygiene and other activities of daily living was intact.  

The Veteran reported that he believed his memory was fairly intact compared to same-age peers, though he might confuse east and west at times, misplace things, or experience other memory concerns.  The Veteran reported ruminative thoughts about death and obsessional traits, but also indicated that these had decreased with medication.  The Veteran's speech was clear, coherent, and goal-directed.

With regard to panic attacks, the Veteran reported that he has anxiety at times when he misplaces things, and sometimes experienced shortness of breath and possible panic attacks on waking.  The Veteran reported one anxiety attack when he had wakened at two in the morning and could not remember his VA appointments or the name of a woman he had met.

The Veteran reported feeling depressed two to three times per month, and also experienced low energy, loss of interest in activities, irritability, anhedonia, feelings of worthlessness, and thoughts about death, along with occasional nightmares and night sweats.  Impaired impulse control was not noted, and the Veteran reported that he slept four or five hours a night, usually waking before needed.

The Veteran obtained a score of 11 on a Quick Inventory of Depressive Symptomatology administered by the September 2010 VA examiner.  This score was stated to indicate "very moderate" depressive symptoms over the past seven days.  On this inventory, the Veteran endorsed taking at least 30 minutes to fall asleep less than half the time, awakening more than once a night and staying awake for 20 minutes or longer more than half the time, almost always waking before needed but returning to sleep eventually, and  sleeping no longer than 10 hours in a 24-hour period.  Other than sleep-related symptoms, the Veteran reported feeling sad more than half the time, occasionally feeling indecisive or finding that his attention wanders, feeling that his life was empty or wondering if it was worth living, reduced interest in people or activities, getting tired more easily than usual, slowed thoughts and responses to questions, and often feeling a need to fidget, wring hands, or shift sitting position. 

Nonetheless, the September 2010 VA examiner checked boxes in his Disability Benefits Questionnaire (DBQ) which indicated that the Veteran was experiencing PTSD symptoms.  The Veteran was re-experiencing his trauma through recurrent distressing dreams, but not through recurrent intrusive images or thoughts about the trauma, flashbacks or dissociations, intense distress at exposure to cues resembling the event, or physiological reactivity on exposure to cues.  The Veteran experienced diminished interest and participation in activities, as well as feelings of detachment/estrangement from others, but the examiner did not check boxes indicating the Veteran would experience persistent avoidance of triggers or numbing through efforts to avoid thoughts or feelings associated with the trauma, inability to recall important aspects of the trauma, a restricted range of affect, or a sense of a foreshortened future.  The Veteran's symptoms of increased arousal included difficulty falling or staying asleep and irritability or outbursts of anger, but not difficulty concentrating, hypervigilance, or an exaggerated startled response.  The nature of the check-box DBQ form is such that, if these symptoms had been present, the Board would expect them to have been recorded.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (noting that the silence of a record pertaining to a material fact may be considered when this fact would ordinarily be recorded).

The September 2010 VA examiner found that the Veteran's PTSD symptoms had lasted more than one month, caused clinically significant distress or impairment in social, occupational, or other important areas of functioning, and were chronic.
The VA examiner also checked boxes indicating the presence of depressive symptoms.  The examiner indicated the presence of a depressed mood daily, diminished interest/pleasure in activities, insomnia or hypersomnia, psychomotor agitation/retardation, fatigue or loss of energy, feelings of worthlessness or guilt, and suicidal ideation, plan or attempt.  However, weight loss or gain and poor concentration/indecisiveness were not indicated.

The VA examiner diagnosed the Veteran with major depressive disorder, recurrent, moderate, and alcohol dependence in sustained full remission.  GAF was assessed at 50-55.  The Veteran was noted to be capable of managing his own financial affairs.  The Veteran's mental health disorder signs and symptoms were found to be transient or mild, and decreased work efficiency or ability to perform occupational tasks only during periods of significant stress.  The examiner found that the Veteran's major depressive disorder was at least as likely as not related to the Veteran's military service. 

The Veteran was next seen for mental health follow-up by his treating nurse-practitioner in February 2011.  At this treatment session, the Veteran denied feeling sleepy or excessive daytime sleep, or unexpectedly falling asleep; he further indicated that his sleep was adequate.  The Veteran reported taking a nap daily, and indicated that he was used to this routine.  The Veteran indicated that he no longer drives, and that a friend drove him to his treatment session.  The Veteran's nurse-practitioner indicated that he was capable of being fully independent and making his own decisions.

On mental status examination, the Veteran was noted to have a neat and appropriate appearance, but appeared drowsy.  Poor eye contact was noted, but ambulation was steady and brisk.  Speech rate and tone were slow, but the nurse-practitioner indicated that this might simply be the Veteran's nature.  Cognition was grossly intact.  Thought processes were organized, and no delusions or hallucinations were noted.  The Veteran's mood was stated as 7 or 8 out of 10 (10 being euphoria), and the Veteran's affect was noted to be smiling at times and congruent.  Insight and judgment were intact, suicidal or harm ideation was denied.  Sleep was still challenged, but irritability was not reported or observed, concentration and focus were okay, motivation and appetite were good.  Psychomotor response was slow, but energy was improved.

The Veteran's diagnoses at the February 2011 mental health treatment session were reported as PTSD and major depressive disorder - however, the treating nurse-practitioner indicated that no signs or symptoms observed at this session could be identified as major depressive disorder.  The Veteran was also diagnosed with dysthymia, alcohol dependence in remission, sleep disruption, and anxiety not otherwise specified.  Sleep apnea was listed as a current diagnosis.  The Veteran's GAF score was assessed at 61.

The Veteran's treating nurse-practitioner also administered a suicide risk assessment.  The Veteran denied current thoughts of suicide or self-harm.  The Veteran indicated that he still thought about death and dying, but not about causing his own death, and he was not feeling hopeless and/or helpless.  The Veteran's positive social support, responsibility to family, religious or spiritual belief, positive coping skills, and positive problem-solving skills were noted as protective factors.  The Veteran's treating nurse-practitioner concluded that he was not at significant risk for self-harm.

The Board notes that, at his February 2011 treatment session, the Veteran indicated that he had not filled his prescription for Citalopram since July 2010.  The Veteran also indicated that he had taken Bupropion since July 2010, and was not taking his prescribed Zolpidem (Ambien).  Further, the Veteran's prescription for Mirtazapine had been discontinued in November 2010.  The Veteran reported that he sometimes used his CPAP machine.   

At a May 2011 mental health outpatient session, the Veteran reported that he was doing okay, but still had sleep problems.  The Veteran was noted to be independent in his daily functioning.  On mental status examination, the Veteran's appearance was neat and appropriate.  The Veteran appeared drowsy, and did not hold his eyes open.  Interaction was noted to involve poor eye contact; the Veteran sat with his eyes closed, but indicated he was wide awake.  Ambulation was steady and brisk.  Speech rate and tone were slow, but the nurse-practitioner again noted that this might be the Veteran's nature.  Cognition was grossly intact, thought processed were organized, and no delusions or hallucinations were observed.  The Veteran's mood was stated to be 8 out of 10, and he was smiling with a congruent affect.  Insight was fair and judgment was intact.  Suicidality or intent to self-harm were denied.  The treating nurse-practitioner observed that the Veteran was not sleeping with his CPAP, and he denied that this was a problem.  Irritability was not observed or declared, concentration and focus were okay, motivation and appetite were good.  The Veteran's psychomotor functioning was slowed, but energy was improved.
The treating nurse-practitioner opined that sleep and sleep apnea were major influences on the Veteran's mood and ability to function, and the Veteran indicated that he had been sleep since the 1970s.  The Veteran's major depressive disorder was indicated to be in partial remission.  Zolpidem was again prescribed, and the Veteran was advised to use his CPAP while taking Zolpidem.  The Veteran was also instructed to take Bupropion in the morning only, in the hope that this would increase alertness during the day and sleep at night.  

The Veteran was also afforded a mental health outpatient treatment plan in May 2011.  The Veteran's medical history, strengths and limitations for treatment, and focuses of treatment were as described in the May 2010 plan.  The Veteran reported that he was getting six hours of sleep a night.  His mood was rated as 7 out of 10, with 1 being depressed and 10 being euphoria.  The Veteran denied suicidal ideation, and indicated that trauma-related memories or nightmares were rare.  Anger or irritability were not reported, unlike in the May 2010 plan.

The Veteran's treating nurse-practitioner spoke with him via telephone in July 2011.  At this time, the Veteran reported that he was taking bupropion in the morning, but not at night, as instructed.  The Veteran thought that this might be making a difference in his sleep, but was unsure.  The Veteran indicated that he had not yet had his CPAP function checked, but acknowledged that this might help.  The Veteran was taking Zolpidem.  Problems with mood, psychosis, suicidal and homicidal ideation were denied.  The Veteran sounded alert, with thoughts organized, and speech normal in rate and tone.  The nurse-practitioner opined that the Veteran was stable on his current medication, and remained at low risk of harm to himself or others. 

When the Veteran next appeared for mental health treatment in August 2011, his mood was depressed, and he reported feeling hopeless, unnecessary, and down and out.  These feelings could be set off by "the least thing," and would last for several hours.  Onset was most common during the middle of the day, and the Veteran reported that he would sometimes think about "ending it."  The Veteran would not act on this impulse because he did not want to "put his family through that."  The Veteran also indicated that he was experiencing anxiety attacks, which made him feel as if his heart would come out of his chest, lasting roughly two minutes.  The Veteran denied pain, diaphoresis, or faintness during these episodes. 

The Veteran's affect was congruent and flat on examination.  The Veteran was alert, but appeared sleepy, and yawned frequently.  The Veteran denied feeling sleepy, and denied caffeine use during the day.  The Veteran also denied falling asleep during the day.  The Veteran was well dressed, but made poor eye contact.  The Veteran was diagnosed with depression, melancholic, with a sleep disorder as a potential contributing factor.  The treating nurse-practitioner doubted that the Veteran was experiencing anxiety attacks, and instead suspected cardiac dysrhythmia due to a history of this condition.  The Veteran was also noted to be only inconsistently taking his Zolpidem.  The treating nurse-practitioner opined that the Veteran remained at low risk of self-harm or harm to others.

On mental health treatment in November 2011, the Veteran was alert, neatly and appropriately dressed, and denied depression, suicidal and homicidal ideation, delusions and hallucinations.  Daily problems in function or recall were denied; however, the Veteran's recall of his medication use appeared unreliable.  Based upon the fact that refills had not been recorded, medication compliance was questioned.  Further, the nurse-practitioner indicated that the Veteran's flat affect suggested he was not taking mood medications.  Nonetheless, attention and focus were without complaint.  The treating nurse-practitioner indicated that the Veteran's noncompliance with medication did not increase his (low) risk of harm to himself.  The Veteran was noted to be keeping a good interest in his appearance, was keeping appointments, was not verbalizing thoughts of self-harm, and had expressed health-seeking behavior through his interest in weight loss.

In December 2011, the treating nurse-practitioner indicated that the Veteran had forgotten to bring all medication to his mental health treatment session, as requested.  The Veteran appeared lethargic and sleepy on mental status examination, and was unable to recall his medications on examination.  He indicated that he would sometimes feel "blue" for no reason.  No indication of delusions or hallucinations was observed.  The Veteran's speech was slow, but organized, and his thoughts were organized.  The Veteran's insight into the influence of poor sleep patterns was limited.  The Veteran denied suicidal and homicidal ideation.

The Veteran reported that he was using his CPAP one night a week, with Zolpidem, but the treating nurse-practitioner questioned his compliance with Zolpidem or other medications.  The Veteran was counseled to comply with Zolpidem and CPAP.  Veteran was advised against driving in current state.  The treating nurse-practitioner indicated that the Veteran remained at low risk of self-harm by intentional injury.

At his treatment session of January 2012, the Veteran reported that he believed his mood to be stable.  The Veteran continued to refuse to use his CPAP machine, complaining that it made too much noise.  On mental status examination, the Veteran appeared drowsy and had poor eye contact, but his ambulation was steady.  Speech rate and tone were slow and unenthusiastic.  Cognition was grossly intact, thought processes were organized, and delusions and hallucinations were denied.  The Veteran reported that he sometimes would go into a deep depression when contemplating his financial and tax circumstances.  Affect was congruent, with mild variability.  The Veteran's insight was poor.  The Veteran reported that he sometimes thought about drinking antifreeze, but had decided not to do this, due to religious beliefs and a desire not to hurt his family.  

The Veteran reported that his sleep for the past week had been good, and denied irritability.  The Veteran also reported that he would take a nap during the day, and was able to stay focused while performing tasks.  Motivation was stated to be fair, and the Veteran had intentionally lost some weight.  Energy was fair, and psychomotor response was slow.  The Veteran was noted to be noncompliant with his prescription for Sertraline, and only sometimes compliant with Zolpidem.  The treating nurse-practitioner indicated the Veteran was not at increased risk of suicide or harm to others.  In an associated wandering screen, the nurse-practitioner indicated that the Veteran was not at risk for wandering because (in pertinent part) he was not gravely disabled by a mental disorder, did not lack the cognitive ability to make relevant decisions, and did not have physical or mental impairments that increased his risk of harm to himself or others.

In a February 2012 treatment record, the Veteran's treating nurse-practitioner indicated that the Veteran's sleep disruption was a major contributor to his daily functioning, caused anxiety, and presented as a very flat affect.  The nurse-practitioner also suggested that the Veteran's cognitive function might be impaired, insofar as he appeared to have a reduced capacity to manage his medications, but it was noted that his could also be due to poor motivation. 

On examination, the Veteran related that he had experienced a recent episode of anger, which nearly led to the police being called.  The Veteran indicated he was not using his CPAP, and had forgotten how, but was using Zolpidem.  The nurse-practitioner observed that the Veteran was alert and appeared more awake than in previous sessions.  The Veteran was well-dressed and easily engaged, speech was normal in rate and tone, cognition was grossly intact.  The Veteran's mood was good, with congruent affect and occasional laughter.  The Veteran denied delusions and hallucination, judgment and insight were intact, psychomotor function was less slow than on previous exams.

The Veteran reported mood swings, and getting sad at times for no reason.  At other times, he would have more energy, and the Veteran stated that he planned to start riding his bike and walking more.  The treating nurse-practitioner assessed the Veteran as currently stable, and benefiting from support, education, and medication management.  The Veteran was considered safe for outpatient care and not at increased risk of suicide or harm to others.

In May 2012, the Veteran reported getting good sleep with Zolpidem.  The Veteran also reported that he had lost 40 pounds through dieting, and the nurse-practitioner noted that this was likely contributing to improved sleep.  On examination, the Veteran was alert, appropriately dressed, interacted with ease, and demonstrated no difficulty in word finding.  Cognition was grossly intact.  Speech was normal in rate and tone, and the Veteran denied delusions or hallucinations, as well as thoughts of harm to self or others.  The Veteran reported that he continued to experience up-and-down moods, and sometimes thought he should just "take himself out," but these episodes of depressed mood would only last thirty or forty minutes.  Suicidal ideation during these episodes would be fleeting.

The Veteran's affect was variant, with laughter at times.  Judgment and insight were intact.  The Veteran reported that he had recently remarked to his spouse that he could obtain a gun if he wished to kill himself, but he told his treating nurse-practitioner that he had been kidding.  The Veteran further indicated that he had a good relationship with his spouse.  Anhedonia was not reported, concentration was reported to be good, and energy was fair.  The Veteran rated his mood on examination as 7 or 8 out of 10, denied hopelessness, and reported improving sleep.
The Veteran was counseled to use emergency numbers if he experienced thoughts of suicide beyond brief periods.  The treating nurse-practitioner indicated that the Veteran was at low risk of self-harm.  In particular, the nurse-practitioner observed that the Veteran had a lot of Veteran friends, liked to golf, and demonstrated forward-thinking behavior. 

In a June 2012 primary care note, the Veteran's insomnia was noted to be controlled with Ambien (Zolpidem). 

The Veteran was afforded a VA psychological examination in September 2012.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, and assessed him with a GAF of 63.  The Veteran's depression was stated to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but the Veteran was generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

The September 2012 VA examiner checked boxes in the disability questionnaire indicating that the Veteran's depression caused a depressed mood; anxiety; panic attacks weekly or less often; chronic sleep impairment; mild memory loss (such as forgetting names, directions, or recent events); and disturbances of motivation and mood.  The examiner reviewed the Veteran's claim file and performed a clinical interview.

The examiner did not check boxes indicating that the Veteran experiences suspiciousness; panic attacks more often than once a week; near-continuous panic or depression affecting the ability to function independently; impairment of short and long-term memory (for example, retention of only highly learned material, while forgetting to complete tasks); memory loss for names of close relatives, own occupation , or own name; flattened affect; circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance or hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; or disorientation to time or place.  

The Veteran did not have additional symptoms, not listed in the disability questionnaire, attributable to mental disorders.  The Veteran was capable of managing his financial affairs.

The September 2012 VA examiner indicated that the Veteran's depression had improved somewhat, and was relatively mild in many respects, although the Veteran continued to experience moderate amotivation and passive suicidal ideation without intent or plan.  The Veteran reported that episodes of anhedonia would last 4-5 hours, and that he had more good days than bad.  The Veteran reported that he was socially isolated, with one friend and family member who visit, and spent most of his time watching television.  However, the examiner noted that in his treatment session of May 2012, the Veteran had reported having many Veteran friends.  The Veteran denied helping much around the house.  Panic attacks were reported to occur rarely, perhaps once a year, and the examiner stated that they were better considered as secondary to depression rather than a separate clinical entity.

The Veteran was afforded a psychiatric evaluation in the course of treatment in November 2012.  On examination, the Veteran reported intermittent periods of sadness, lasting no more than a few hours, as well as intermittent periods of anxiety.  The Veteran indicated that he sleeps well most nights, but sometimes had terminal insomnia, and was taking Zolpidem 3-4 times per week.  Energy and concentration were adequate, and the Veteran indicated that he plays golf about twice a month.  Appetite was reports as good, feelings of hopelessness and helplessness were denied, and thoughts of violence and suicide were denied.  Aggressive ideation and intent was denied.

The Veteran was alert and oriented, and was able to correctly repeat 6 digits forward and 3 in reverse, which was stated to be in the average range for a person of the Veteran's age and education.  No gross difficulties with attention or concentration were noted.  Free recall after five minutes as 2/3, and was 3/3 with semantic cues.  The Veteran was able to copy a 2d figure.  Language was fluent, with no significant word finding difficulty, and repetition and comprehension were intact.  Judgement and insight were fair to good, and a free-drawn clock showed no major errors.

The examining psychiatrist noted that the Veteran appeared his stated age, had adequate grooming and hygiene, and was appropriately dressed.  Psychomotor agitation or retardation were not noted, and eye contact was good.  Gait was steady, and the Veteran's speech was normal in rate and tone.  The Veteran was cooperative and pleasant on examination.  The Veteran reported his mood as "fair," and his affect was reactive and full range, with no lability evident.  Thought process was logical and goal-directed, and no psychotic delusions were noted.  Suicide risk was assessed as low.  The Veteran was not at risk for wandering.
In December 2012, the Veteran's treating nurse-practitioner indicated that the Veteran was interested in joining a depression group.  The nurse-practitioner indicated that the Veteran's cognitive function was adequate to benefit, and that the Veteran had no suicidal or homicidal ideation.

In a February 2013 mental health treatment session with his treating nurse-practitioner, the Veteran  reported a recent altercation with his grown son.  The Veteran's son was living with him at the time, and the Veteran related that a verbal confrontation had escalated to the Veteran's son "charging" him.  The Veteran reaching into a cabinet, retrieved two knives, and told his son that he would cut his head off.  The son left, returned a half-hour later, and apologized.  The Veteran reported that he had "went insane" for a second or two.

The Veteran's treating nurse-practitioner indicated that this was uncharacteristic of him; the Veteran's presentation was most often of a flat affect and sad mood, and he had been seeking pleasure activities when last seen, with no indication of aggression towards self or others.  At this session, however, the Veteran reported that he was irritable and would just snap.  The Veteran stated that he would snap at his wife, but would never threaten her or fight with her physically. 

On mental status examination, the Veteran was alert and appropriately dressed, but stated that he felt sleepy, and attributed this to his sleep medication.  The Veteran yawned often, but denied that drowsiness would interfere with driving, thought processing, or staying awake.  Eye contact was fair, and no difficulty in word finding was noted.  Cognition was grossly intact, speech was normal in rate and tone, and there was no indication of delusions or hallucinations; the Veteran denied both.  The Veteran denied thoughts of harm to himself or others, and indicated the problem with his son had been resolved.  The Veteran's mood was irritable, affect was flat and lacking variability.  Psychomotor findings were normal.  Judgement and insight were intact.  

The Veteran's treating nurse-practitioner found the Veteran's current level of risk to self or others was not elevated, but that his future risk might be moderate given another adverse situation.  For this reason, the Veteran's prior referral to a depression group was changed to referral for an anger management class.  The Veteran attended two anger management class sessions in April 2013, with no findings specific to the Veteran recorded.

The Veteran was afforded a "mini" cognitive screening for dementia by his primary care physician in May 2013.  The Veteran's word recall and clock drawing test scores were consistent with a finding of no impairment.

The Veteran was next given mental health outpatient treatment in June 2013.  On this occasion, the Veteran reported continuing "ups and downs" in his mood, but indicated that he was getting along better with his son.  However, the Veteran asked if he could restart anger management classes.  The Veteran reported no problems with falling asleep, had that he had difficulty in staying asleep despite medication compliance.  The Veteran also indicated that he was experiencing frequent bad nightmares.  

The Veteran was assessed to be independent in daily functioning.  The Veteran was alert and appropriately dressed, and his cognition was grossly intact.  Speech was normal in rate and tone, and delusions and hallucinations were not indicated.  Thoughts of harm to himself or others were denied.  Judgment and insight were intact.  The Veteran was noted to be more interactive at this treatment session, and his depression appeared to be resolving, though the nurse-practitioner noted this could also be a symptom of another mental health condition.  The treating nurse-practitioner assessed the Veteran's risk of harm to himself or others as low.

The Veteran was referred to group therapy for depression following the June 2013 treatment session, and attended 12 sessions from July through October 2013.  In group therapy records of July 2013, the Veteran was noted to be alert and oriented, with appropriate grooming and hygiene.  Mood was mildly depressed, with congruent affect.  Thought processes were coherent, logical, and goal-directed.  No current suicidal or homicidal ideation was reported.  The Veteran reported a score of 17 (severe) on a pre-group depression assessment.  Cognition was grossly intact, with linear thinking and speech.  Substantially similar findings were made in subsequent sessions.

In a September 2013 mental health outpatient session, the Veteran stated that he was not having mood swings, and his mood had improved.  The Veteran reported that he had undergone a non-VA sleep study, with good results.  Affect was bright and responsive.  The Veteran also indicated that he was enjoying his depression group.  The Veteran was alert, not falling asleep, and appropriately dressed.  The Veteran made good eye contact, and was noted to be much more interactive than in previous visits.  Cognition was grossly intact, and speech was normal in rate and tone.  No indication of delusions or hallucinations.  Thoughts were organized, mood was good, affect was congruent and reactive.  Judgement and insight were intact, and psychomotor findings were normal.  The treating nurse-practitioner indicated that the Veteran's suicide risk had been lowered since his last visit.

In December 2013, the Veteran reported that he had started using his CPAP machine, and that he had more energy as a result.  The Veteran did complain of confusion and easy irritation, as well as nightmares; however, nightmares were reported to be less frequent than once per week.  On mental status examination, the Veteran was alert, appropriately dressed, and demonstrated no difficulty in word finding.  Cognition was grossly intact, and speech was normal in rate and tone.  Judgement and insight were intact.  Thought processes were coherent, logical, and goal-directed.  No current suicidal or homicidal ideation was reported.  

The treating nurse-practitioner indicated that the Veteran was no longer meeting the full criteria for a major depressive disorder, and that his former symptoms of fatigue, poor concentration, anxiety and sleep disruption were difficult to separate from sleep apnea.  The Veteran was assessed at low risk of harm to himself or others.  

In May 2014, the Veteran reported further improvement.  He was using a CPAP machine regularly, and getting 7-8 hours of quality sleep per night.  Nightmare frequency had decreased, the Veteran reported that he felt more contented, and he now enjoyed playing golf.  As in the previous treatment session, mental status findings were normal.  The Veteran's depression was considered to be stable on current medication, and his risk of suicide was very low.

The Veteran was next seen for mental health outpatient care in October 2014.  The Veteran reported that he had panic attacks at least once a week, but did not take medication for them, and he did not request treatment for them at this session.  The Veteran also reported that he still had episodes of depression, but that his wife would help him to end episodes quickly.  The Veteran indicated that his "main challenge" was playing golf with his son.  On examination, the Veteran was alert and oriented, pleasant, affect was full range and mood was euthymic.  Thought process was goal-directed and thought content was logical.  The Veteran was noted to have strong family and social support, and to be keeping active.  No suicidal thoughts were reported, and risk of suicide was stated to be low.  The Veteran's major depressive disorder was stated to be in remission.

A November 2014 VA PTSD screening was negative; the Veteran denied having nightmares about his military service, intrusive thoughts of his service, avoidance, feelings of being on guard, watchful, or easily startled, and feelings of numbness or detachment from others, activities, or his surroundings.

The Veteran was afforded his most recent VA psychological examination in November 2014.  The examiner diagnosed the Veteran with major depressive disorder.  The Veteran's depression was found to create occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner reviewed the Veteran's electronic claims file.

On examination, the Veteran reported that his wife helps him with cooking, driving him to appointments, managing finances, and managing his appointment, but that he completed his own bathing.  The Veteran and his wife had been married for 47 years, and the Veteran reported that he speaks with his sons on a regular basis.  The Veterans sons would also visit his home on occasion.  The Veteran and his wife would attend church together and go out to eat at restaurants.  As in previous examinations, the Veteran reported that he spent most of his time watching television.  The Veteran indicated his wife had told him he cries in his sleep, and that he continues to get sad and withdrawn, with poor motivation and no energy.  The Veteran also reported that his memory was poor, and that he experienced irritability and agitation on a regular basis.  Sleep was limited to 5-6 hours per night, on average.  Significantly, the Board notes that the Veteran did not report panic attacks.

The November 2014 VA examiner did not indicate that the Veteran was experiencing any of the psychological symptoms listed in the disability questionnaire, which are drawn from the General Rating Formula.  The examiner's behavioral observations noted that the Veteran had arrived on time, unaccompanied, and was mobile without assistances.  Dress and grooming were appropriate, the Veteran was oriented, and he presented as calm and coherent.  His mood on examination was described as "good."  The Veteran was cooperative, responsive to questions, and friendly.  Insight and judgment were fair.  Thought processes were linear, organized, and coherent.  The Veteran tracked conversational cues well, maintains a calm demeanor, and maintained a rate of speech and tone within the average range.  Short-term and long-term memory were intact, and the Veteran denied suicidal and homicidal ideation.  No evidence or history of delusional thought processes was observed.  The examiner indicated that the Veteran did not have symptoms attributable to mental disorders that were not otherwise listed in the form.  The Veteran was capable of managing his financial affairs.

III. Analysis

The Board finds that for the entire period on appeal, the Veteran's service-connected major depressive disorder has more nearly approximated the criteria for an evaluation of 50 percent, but no higher, under Diagnostic Code 9434 and the General Rating Formula for Mental Disorders.  Significantly, the Veteran has endorsed passive suicidal ideation, irritability, difficulty sleeping, depressed mood, some difficulty establishing and maintaining relationships, and panic attacks.  For example, the Veteran frequently reported thinking of suicide or death and in December 2009 reported that his wife hid his gun because of it.  He also described irritability and in February 2013 reported an altercation with his son.  The Board grants an increased initial evaluation of 50 percent, in part, because the Veteran's passive suicidal ideation, degree of social impairment, and irritability appear inconsistent with a finding that the Veteran's occupational and social impairments cause only occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  Additionally, the record reflects that he occasionally had flat or restricted affect, had disturbances of motivation or mood manifested by low energy, decreased interest in activities and depressed mood, and occasionally reported mild memory impairment such as misplacing objects or confusing directions.  Furthermore, the GAF scores support a higher rating as the scores have ranged from 50 throughout 2010 to 63 noted once during the September 2012 VA examination.  Significantly, a GAF score of 41-50 indicates serious symptoms.  

The Veteran's symptoms in combination do not give rise to occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood), as contemplated in the criteria for an evaluation of 70 percent nor do they more nearly approximate total occupational and social impairment contemplated in an evaluation of 100 percent.  These ratings contemplate functioning so impaired that it results in symptoms such as illogical speech, an inability to function independently, an inability to control impulses, danger of hurting self or others, and an inability to perform activities of daily living.

Rather, the record clearly reflects the Veteran retained social and occupational functioning despite his symptoms. For example, the Veteran remained married to his spouse for over 40 years and September 2010 described this relationship as very good and supportive.  During that same visit he also reported having an adequate relationship with his sons.  Again, there are some records reflecting difficulties and even one instance of a physical altercation with his adult son. In spite of this, the evidence clearly reflects that he has retained some relationship with his children.  While the Veteran clearly limited social interactions and described having few friends, he did report having some friends and being a church member.  See May 2012 (reporting Veteran friends), May 2010 (noting a social meeting with former co-workers) January 2010 and March 2010 VA records and November 2014 VA examination (discussing church).  While he reported decreased interest in activities, he also at times indicated he still performed some recreational activities.  See May 2012 and May 2014 indicating he liked to golf.

The record further reflects the Veteran generally denied the presence of hallucinations and the record generally indicated judgment was not impaired.  Only one record noted impaired judgment and this May 2010 VA record indicated the impaired judgment was secondary to sleep disruption.  Similarly only the September 2010 VA examination noted any hallucination as the Veteran "sees things that were not there" however it was not described as persistent, rather he reported this happening occasionally.  He was always described as appropriately dressed and groomed.  He never demonstrated impaired abstract thinking.  While speech was at times noted to be slow, the nurse practitioner indicated that this could just be his personality.  Significantly, speech was never described as illogical, obscure or irrelevant or containing inappropriate content.  Similarly, while he reported some memory impairment, it was described as mild by the September 2012 VA examiner and in November 2012 his performance on recall testing was average range for his age and education.  He never was described as having symptoms such as disorientation to time or place, spatial disorientation, obsessional thinking that interfered with routine activities, impairment in thought processes, memory loss to names of relatives his occupation or own name, or near continuous panic or depression.

The Board carefully considered the frequent reports of suicidal ideation and thoughts of death as this is one of the symptoms listed in the criteria for a 70 percent evaluation.  In this regard, the record is replete with thoughts of death and suicidal ideation, ranging from passive thoughts to times when he reported thinking of drinking antifreeze and so extreme on one time that his wife felt the need to remove his guns.  The Board notes, however, that there are often times when the Veteran denied any suicidal ideation. See e.g. April 2010, May 2010, February 2011, May 2011, July 2011 (via telephone), November 2011, December 2011, December 2012, July 2013, December 2013, and October 2014 VA records.  

Overall, the Board finds that the Veteran's passive suicidal ideation, as recorded in his treatment history and VA examinations, does not rise to the level contemplated in evaluations of 70 or 100 percent.  In particular, the medical record establishes that the Veteran has been at sufficiently low risk of self-harm throughout the period at issue that his suicidal ideation has not led to deficiencies in most areas of living, such as work, school, family relations, judgment, thinking, or mood.  The Board emphasizes that the pertinent issue with regard to evaluation under the General Rating Formula is not the presence of any particular symptoms, but whether the Veteran's symptoms cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating.  Mauerhan v. Principi, 16 Vet.App. 436, 443 (2002).  The Veteran has been consistently treated on an outpatient basis during the period at issue, and his treating sources have considered his assurances that he would refrain from self-harm to be credible.  There have been no instances where he was hospitalized or treated on an inpatient basis or domiciliary care for suicidal thoughts.  As will be discussed in further detail below, even considering the frequency of such thoughts in conjunction with the other symptoms, the Veteran still retained some social and occupational functioning.  

The Board also carefully considered the Veteran's irritability and impaired impulse control.  The record frequently documents reports of irritability and having a short temper.  Most significantly, the Veteran choked his wife in his sleep on one occasion, in February 2012 described an episode of anger that nearly led to police intervention and had a physical altercation with his son where he retrieved knives in February 2013.  He was even referred for anger management classes.  The February 2012 and February 2013 incidents appear to be the only occasions during the period on appeal in which the Veteran's anger or irritability approached the level of violence.  The Board notes that these incidents appear to have been isolated occurrences; in particular, the Veteran's treating nurse-practitioner noted that the February 2013 incident was out of character for him.  Further, the September 2012 and November 2014 VA examiners did not check boxes indicating that the Veteran experiences impaired impulse control, such as unprovoked irritability with periods of violence.  Therefore, the Board finds that, to the extent the Veteran has experienced impaired impulse control during the period on appeal, this symptom does not reach the level contemplated in the criteria for an evaluation of 70 percent.  Nor does the Veteran's impaired impulse control lead to a persistent danger of harm to the Veteran or others, as contemplated in an evaluation of 100 percent; in this regard, the Board notes that treating and examining sources of record have consistently indicated the Veteran's risk of harm is low.

Nor do the symptoms the Veteran had (depression, sleep difficulty, suicidal ideation, irritability, panic attacks etc) manifest with such frequency and severity that it more nearly approximated the criteria for a higher rating.  As noted above the Veteran was able to retain some relationships and had a supportive longstanding marriage.  While he is relatively isolated, he still has some other friends and hobbies.  Records have not suggested his symptoms were so severe that they affected his ability to function independently.  In fact, in June 2013 he was assessed in independent in daily functioning.  The VA examinations concluded he was capable of managing finances.  As discussed above, he never had impaired thinking and judgement was only noted to be impaired on one occasion.  While the GAF of 50 in 2010 reflects serious symptoms, a GAF score is not determinative of the percentage rating to be assigned, as the rating depends on evaluation of all the evidence. 38 C.F.R. § 4.126; see also Vazquez-Claudio, 713 F.3d at 117-18 (noting that the primary focus should be symptomatology but explaining that a determination as to how the symptoms impact the occupational and social functioning must also be considered).  Significantly, the Veteran has also had GAF scores in the 60s denoting mild symptoms.

Although the Veteran experiences fluctuations in the manifestations of his service-connected psychiatric disability, and indeed, the most recent records suggest some improvement in symptoms, the Board finds that overall there are no distinct periods of time during the appeal period, when the disability varied to such an extent that a rating greater or less than those assigned would be warranted. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Rather while the VA examiner described mild symptoms, he also reported that the Veteran described crying in his sleep, poor memory, and irritability and agitation on a regular basis.  In light of these symptoms and the fact that psychiatric disabilities may have temporary or episodic improvement, the Board does not assign a lower staged rating.  Accordingly, a 50 percent evaluation, but no higher, is granted for the entire period on appeal.

The Board has also evaluated the possibility of remand for an extraschedular rating.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 
38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

The Board finds that the symptomatology and impairment caused by the Veteran's depression is specifically contemplated by the schedular rating criteria.  Considering the lay and medical evidence, the Veteran's condition has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairments explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for remand for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

Entitlement to an initial evaluation for major depressive disorder of 50 percent, but not higher, is granted.


REMAND

In its September 2014 remand order, the Board instructed the RO to obtain an additional audiometric examination to determine the nature and etiology of any current hearing disability and tinnitus.  The examiner was instructed to comment specifically on a March 2011 statement from the Veteran, in which he indicated that he had begun to experience symptoms of hearing loss during his service.  The examiner was also instructed to comment specifically upon notes submitted from a private audiologist, Chihal ENT Associates, in June 2010.  The private audiologist diagnosed tinnitus, sensorineural decreased hearing suggestive of noise exposure at high frequency and presbycusis or familial tendency for sensorineural decrease at low frequency, and indicated that based on patient history "noise exposure in the military could contribute to this."  

A new VA audiology examination report was produced in November 2014.  This opinion did not comment specifically upon the Veteran's March 2011 statement or notes from Chihal ENT Associates.  The Board concludes that the RO has not substantially complied with its remand directives.  The RO must, therefore, obtain an addendum opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion to determine the nature and etiology of any current hearing disability and tinnitus.  The Veteran's VA claims file must be made available to the VA medical professional for review.  The medical professional must review the claims file and remand order, and that review must be noted in the report.  

The medical professional should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran has a current hearing disability and/or tinnitus due to noise exposure or another event or incident of his active service.  The examiner must comment on the March 2011 lay report of symptoms and the June 2010 records from Chihal ENT Associates. 
A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA medical professional should explain why it would be speculative to respond.

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


